Citation Nr: 0503040	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with resultant amputation of the left great 
toe and numbness of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1956 and from May 1957 to May 1961.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with resultant amputation of the left great toe and numbness 
of the lower extremities.

The Board denied the veteran's claim in an April 2001 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (the Court).  By 
Order dated in October 2002, the Court vacated the April 2001 
Board decision, and remanded the case for readjudication. 

VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit.  In an April 2003 decision, 
the Federal Circuit held that it lacked jurisdiction to hear 
VA's appeal and the appeal was dismissed.  This left in 
effect the October 2002 decision of the Court.

In November 2003, the Board remanded the case for development 
consistent with the Court's decision.  Subsequently, a 
September 2004 rating action by the RO continued the prior 
denial, and the case is again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was seen on occasion with elevated glucose 
readings between 1994 and 1995.

3.  In July 1996, the veteran was admitted to a VA hospital 
for treatment of complications of a new onset of diabetes 
mellitus, namely amputation of the left great toe and 
numbness of the lower extremities.

4.  The veteran's complications are not shown by competent 
medical evidence to be proximately due to or the result of VA 
treatment or VA medical personnel's failure to diagnose and 
treat diabetes mellitus at an earlier time.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with resultant amputation of the left great toe and numbness 
of the bilateral lower extremities is not warranted.  38 
U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Court's order, by letters dated in February 
2004 and July 2004, the RO advised the appellant of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The June 1999 statement of the case (SOC), the September 2004 
supplemental statement of the case (SSOC), and the February 
2004 and July 2004 VCAA letters notified the appellant of the 
relevant laws and regulations pertinent to his claim for 
§ 1151 benefits, and essentially advised him of the evidence 
necessary to substantiate his claim.  The SSOC and VCAA 
letters notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
The SSOC included a discussion of recent regulatory revisions 
affecting the issue at hand.  Relevant VA treatment records 
have been obtained.  The RO obtained a medical expert opinion 
in January 1999.  Following a decision on the merits and 
initiation of the present appeal, the veteran was scheduled 
for a personal hearing before the Hearing Officer at the 
local VARO in September 1999; however, he failed to report.  
He also cancelled his scheduled February 2001 personal 
hearing before a Member of the Board in Washington, DC.  The 
veteran has not indicated that he has any additional evidence 
to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In July 1998, the veteran claimed compensation under 38 
U.S.C.A. § 1151 for diabetes mellitus with resultant 
amputation of the left great toe and numbness of the 
bilateral lower extremities, as a result of his condition not 
being timely diagnosed by the VA Medical Center in 
Gainesville, Florida (VAMC-Gainesville).  Specifically, he 
alleged that he had laboratory work done in April 1996 which 
was not properly reviewed and, therefore, VA failed to timely 
diagnose and treat his diabetes mellitus.

Treatment records developed by VAMC-Gainesville between 1996 
and 1998 show that the veteran was treated for a flare-up 
Crohn's disease with significant weight loss in June 1996.  
He was thereafter brought into the Emergency Room in July 
1996 with history of multiple medical problems, to include 
Crohn's disease, status post partial small bowel resection 
and partial right hemicolectomy.  His more recent complaints 
included a one-week history of nausea, vomiting fatigue, as 
well as an infected right toe.  He denied a history of 
diabetes mellitus but mentioned that he had frequent dizzy 
spells.  On admission, the veteran was noted to have a blood 
sugar of 747 [the reference range is 65-110 as reflected by a 
copy of July 19, 1996 laboratory report] which was noted to 
be consistent with new onset of diabetes.  He thereafter had 
amputation of his left great toe due to complications of 
diabetes. Following discharge, the veteran continued to be 
treated on occasion for diabetes mellitus.

In August 1998, the custodian of records at VAMC-Gainesville 
indicated that there were no records, to include inpatient 
records, pertaining to the veteran that were developed 
between March 1996 and May 1996.

In connection with the adjudication of this claim, and due to 
the complexities of the medical issues involved the RO 
forwarded the veteran's entire claims file, to include 
hospital and outpatient records, to the VA medical center for 
review by a specialist in treatment of diabetes.  The 
specialist was asked to comment on whether any abnormal 
findings were overlooked, and also if the diagnosis of 
diabetes mellitus in July 1996 was made in a timely manner.

In January 1999, the review and opinion of the VA specialist 
in diabetes was made part of the record on appeal.  The 
specialist noted in the aforementioned opinion:

I have been asked to render an opinion as 
to whether or not this patient was not 
diagnosed with his diabetes mellitus in a 
timely manner.  My resources for making 
this determination include laboratory work 
in the VA computer system dating back to 
1995.  Further references are that of the 
standard of care for ambulatory care 
according to the Principles of Ambulatory 
Medicine.  This unfortunate gentleman 
underwent a toe amputation of the left 
great toe which was a complication of 
undiagnosed diabetes, according to the 
patient.  The most confusing aspect of 
this evaluation is exactly what is 
necessary to make the diagnosis of 
diabetes mellitus as well as what the 
patient's fasting state was at the time 
random blood levels were obtained.  I will 
have no way of commenting on exactly what 
the patient's oral intake had been prior 
to his plasma evaluations provided to me.

In general, within the last year, the 
national governing society of 
endocrinologists has redefined criteria 
for the diagnosis of diabetes mellitus.  
In general, they have provided stricter 
guidelines, indicating that physicians 
should evaluate patients more 
aggressively, even with mildly elevated 
blood glucose.  These recommendations came 
out between 1997 and 1998.  The patient 
claims to have had failure to diagnose 
somewhere prior to July of 1996, when 
these guidelines were not available to the 
general public.

The objective information that I have 
available to me is as follows:

DATE	PLASMA GLUCOSE	URINALYSIS

6/15/94	97 mg/dl	Not performed

2/22/95	121 mg/dl	Negative for 
glucosuria

7/19/96	747 mg/dl	----------- ------

7/29/96	147 mg/dl	1000+ mg/dl

As you can see in the objective values 
provided above, this patient has no 
evidence of glucosuria and mildly elevated 
glucose in 1994 and again in 1995.  The 
next value that I had provided to me in 
the laboratory was that of markedly 
elevated glucose with glucosuria at the 
time he was diagnosed with diabetes 
mellitus in July, 1996.  I have not 
identified any evidence of plasma glucose 
or urinalysis being evaluated in our 
institution from March to May of 1996.

The criteria for diagnosis of diabetes 
mellitus again relies heavily on the 
patient's state of fasting or glucose 
load.  I have no way of telling what the 
patient's oral intake had been prior to 
the evaluations, and so it is more 
difficult to interpret the data.  In 
general, normal fasting levels for plasma 
glucose are lower than that of glucose 
challenge. Levels for venous plasma 
greater than 115 mg/dl are considered to 
be abnormal if they are obtained between 
10 and 16 hours postprandially.  These are 
by the criteria that would have been 
available to the treating physician at the 
time of diagnosis in 1996.  If the patient 
had eaten prior to his random plasma 
glucose determination, then the 
measurement, which was the first abnormal 
measurement I could identify, of 121 mg/dl 
obtained on 2/22/95 would have been 
considered mildly abnormal but certainly 
not a red flag for the diagnosis of 
diabetes mellitus.

It is my impression that there are two 
questions to be answered:

1.	Did the hospital fail to diagnose 
diabetes mellitus in a timely manner?

There is no way that a practitioner could 
have been expected to diagnose diabetes 
mellitus based on what laboratory 
evaluations are available to me and the 
level of understanding of diabetes 
mellitus at the time period being 
reviewed.  As I stated above, more current 
information released by national governing 
societies within the last one to two years 
has urged physicians to be more aggressive 
in evaluating for hyperglycemia and 
evidence of borderline to new onset 
diabetes mellitus.  Given the fact that 
this patient's fasting state was not 
known, it makes interpretation of this 
data even that much more precarious.  In 
general, the answer is no.  The physician, 
based on current level of understanding at 
the time frame reviewed, would not have 
been expected to make the diagnosis of 
overt diabetes mellitus from the 
laboratory work obtained in 1995.

2.	The second question to be answered is 
whether or not diagnosis of diabetes 
mellitus in the time period of concern, 
between March and May of 1996, would have 
changed the patient's outcome.

I have reviewed this patient's information 
carefully and have confirmed that within 
the last three months, the patient has had 
at least two measurements of serum glucose 
by our diabetic nurse.  In fact, I can 
identify multiple measurements within the 
last year obtained by various primary care 
providers as well as specifically the 
diabetic nurse.  The assumption is that 
now that the patient has been diagnosed 
with diabetes mellitus and is being 
followed by our diabetic specialist, he is 
receiving optimal care. Despite receiving 
optimal care, counseling, and follow-up, 
the patient's serum glucose was markedly 
elevated at his most recent evaluation two 
days ago.  This number was 376 mg/dl.  
Given the fact that even under the best of 
circumstances, this patient's serum 
glucose is not well controlled.  It would 
be a very difficult argument to make that 
the patient's outcome would have been 
different should the diagnosis have been 
made earlier, since the patient's 
diagnosis has been known for three years 
now and he continues to struggle to 
control his serum glucose. It is therefore 
my opinion that certainly the patient's 
unfortunate complications of amputation of 
the left great toe would have been 
unavoidable even if the patient's 
propensity to diabetes mellitus was 
diagnosed at an earlier stage.

It is my understanding that to prove 
dereliction of duty, one must prove that 
the care provided to the patient varies 
from what a reasonable and prudent 
physician of equal training would have 
done in the same circumstance.  This 
patient clearly does not meet this 
criteria, as the patient appears to have 
received very reasonable and prudent care.  
By no means do I believe that this patient 
has been a victim of delinquency and has 
suffered from the failure to diagnose his 
diabetes mellitus.

In March 1999, the veteran submitted a copy of a statement 
from T.F.C., which states that she was in the room at the 
VAMC-Gainesville when Dr. S. was treating the veteran for 
sugar diabetes.  She indicated that Dr. S. stated that this 
condition should have been discovered three months prior to 
the date that he discovered it, which was approximately July 
19, 1996.  Actual records from the VAMC-Gainesville do not 
confirm this observation.  Moreover, hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Finally, as discussed earlier, it is not at all clear that an 
earlier diagnosis of diabetes mellitus would have changed the 
outcome; i.e., would have prevented additional disability.

The medical treatment in question was rendered between 1994 
and 1996; however, the veteran did not file a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 until 
July 1998.  The Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  Consequently, the veteran's 1151 claim will be 
adjudicated based upon the current law.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3) (effective September 2, 2004).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. 
§ 3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).  

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with resultant amputation of the left great 
toe and numbness of the bilateral lower extremities is not 
warranted.  The sole medical opinion of record, namely the 
January 1999 VA specialist's opinion, concluded that 
laboratory findings in 1994 and 1995 would not have resulted 
in a diagnosis of diabetes mellitus, especially considering 
the lack of knowledge as to his fasting state during testing 
and the accepted medical standards in place at the time.  It 
was added that the veteran's complications of diabetes 
mellitus did not result from failure to timely diagnose the 
disorder.  Moreover, the examiner indicated that even if 
diabetes mellitus were diagnosed between March and May of 
1996, as purportedly indicated by Dr. S. during the veteran's 
July 1996 hospital admission, the outcome would not have 
changed.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, 
and notes that the record does not indicate that the veteran 
has any medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

The Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical 
treatment within the meaning of 38 U.S.C.A. § 1151 (West 
2002).  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation benefits for diabetes mellitus and its 
complications, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  His claim must, therefore, be denied.  


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


